Citation Nr: 1533233	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-25 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to October 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO).  In May 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The rating decision on appeal also granted service connection for posttraumatic stress disorder (PTSD), rated 30 percent from September 8, 2008.  The Veteran's notice of disagreement (NOD) initiated an appeal of the initial rating assigned.  However, his September 2012 substantive appeal (after a statement of the case was issued) limited his appeal to the claims listed above.  Accordingly, the matter of the rating for PTSD is not before the Board.


FINDINGS OF FACT

1.  The evidence reasonably shows that the Veteran's bilateral hearing loss is due to his exposure to noise trauma during active duty service.

2.  The evidence reasonably shows that the Veteran's tinnitus began during service after exposure to noise trauma, and has persisted since.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the benefits sought are being granted in full, there is no reason to belabor the impact of the VCAA on the matters; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Certain chronic disabilities, including sensorineural hearing loss (SNHL) and tinnitus (as organic diseases of the nervous system), may be service connected on a presumptive basis if shown to have manifested to a compensable degree within a specified period of time postservice (one year for SNHL and tinnitus).  38 C.F.R. § 3.309(a).  Service connection may be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Hearing Loss

The Veteran alleges that his bilateral hearing loss was caused by acoustic trauma from gunfire, mortar fire, grenades, and other sources during his military service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

On October 1965 pre-induction examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (5)
10 (0)
10 (0)
10 (0)
10 (5)
LEFT
20 (5)
15 (5)
15 (5)
25 (15)
20 (15)

On October 1967service separation examination, puretone thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
35 (20)
30 (20)
30 (20)
n/a
25 (20)
LEFT
35 (20)
40 (30)
30 (20)
n/a
25 (20)

Speech recognition ability was not tested on either examination.  [Notably, unless otherwise indicated, service department audiometry on October 31, 1967 or earlier is assumed to have been reported in American Standards Association (ASA) units.  There is no indication in the record that the audiometry in service was reported in other than ASA units.  For comparison purposes, those values have been converted to ISO-ANSI units.  The numbers in parentheses reflect the ASA units reported.]

On February 2010 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
35
35
LEFT
15
10
20
35
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 90 percent in the left.  A left ear sensorineural hearing loss was diagnosed.  The examiner opined that the hearing loss was less likely than not related to the Veteran's service or acoustic trauma therein, because the only hearing loss evident at separation was a mild loss at the 1000 hertz frequency, which is inconsistent with noise-induced hearing loss, and was not shown on December 2009 VA audiograms or on February 2010 VA examination.  The examiner also indicated that the other thresholds obtained at separation were normal and the flat 20 decibel threshold pattern with normal hearing at such frequencies was also inconsistent with noise-induced hearing loss.  Therefore, the examiner found the separation examination did not "provide definitive evidence of noise-induced hearing loss."  However, ultimately the examiner indicated that he could not resolve the matter without resort to mere speculation because it would be speculative to allocate a degree of his current hearing loss and tinnitus to the potential etiologies (including aging, occupational noise exposure, hypertension, usage of potentially ototoxic medication, and caffeine).  

On June 2015 private audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
45
45
LEFT
20
30
40
50
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left.  The record indicates that speech recognition testing conformed to VA regulations requiring use of the Maryland CNC word list.  The examiner (Dr. Griffin, AuD) indicated the test results were valid and reliable.  Based on the Veteran's reports of military noise (to include the incident involving mortar fire described above), Dr. Griffin opined that the Veteran's SNHL and constant tinnitus are more likely than not a result of acoustic trauma suffered when he was exposed to intense noise levels in the U.S. Army.  She explained that the degree and pattern of his SNHL are consistent with his lay reports of noise exposure during service.

The record shows (see June 2015 audiological examination report) that the Veteran now has a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385.  The Board has no reason to question the veracity of the Veteran's hearing testimony regarding exposure to hazardous noise levels in service.  As there is no indication in the record that the Veteran's October 1967 separation audiogram was expressed in ISO-ANSI units and therefore must be assumed to be in ASA units, a conversion of the separation audiometry to ISO-ANSI units reveals the Veteran has a bilateral hearing loss disability at separation (although such a diagnosis was not then made).

There are conflicting medical opinions as to whether the evidence reflects that the Veteran incurred a bilateral hearing loss disability in service.  The February 2010 examiner's opinion against the Veteran's claim is, by his own admission, speculative in assigning a particular etiology for the hearing loss.  To the extent that the VA examiner found the Veteran's hearing loss is unrelated to acoustic trauma in service, his opinion is premised solely on the fact that audiometry at separation was felt to be inconsistent with noise-induced hearing loss.  However, it did not account for the fact that audiometry suggests that a bilateral hearing loss (whether sensorineural or other in nature) was present at separation (and therefore is reasonably assumed to have been incurred in service).  The examiner does not account for the apparent puretone threshold shift that occurred from pre-induction examination to the audiometry at separation.  The other medical opinion in the record is the June 2015 opinion by the private audiologist indicating that the degree and pattern of the Veteran's bilateral hearing loss is consistent with his reported military noise exposure.  That opinion reflects a consideration of the Veteran's reported military acoustic trauma (which has been found to be credible) and the results of contemporaneous audiometry, and explains that the Veteran's degree and pattern of hearing loss are consistent with the reported acoustic traumas in service.  The provider is a medical professional, and the Board finds no reason to question her expertise.  Therefore, the Board finds that the evidence is at least in relative equipoise as to whether the current hearing loss disability is related to exposure to noise during active duty service.  Resolving any remaining reasonable doubt in the Veteran's favor (as required in such circumstance; see 38 C.F.R. § 3.102), the Board finds that service connection for bilateral hearing loss is warranted.

Tinnitus

There is no mention of tinnitus in the Veteran's service treatment records (STRs).  However, tinnitus is a disability that is diagnosed based on self-report (lay observation by the person with such disability); hence, the Veteran is competent and eminently qualified to establish by his own accounts that he has tinnitus, and that such disability appeared in service and has been continuous since service (which is one way of substantiating a service connection claim).  See 38 C.F.R. § 3.303(b).  Consequently, what remains to be determined is whether the Veteran's testimony that his tinnitus began in service and is related to acoustic trauma therein is credible.  

The Veteran has consistently maintained that his tinnitus began following his exposure to acoustic trauma in service from gunfire, grenades, explosions, and mortar fire.  He has also consistently alleged (including on February 2010 VA and June 2015 private examinations) that the ringing has been constant since service, and bothers him to this day.  May 2007 Social Security Administration (SSA) records show he reported a history of constant tinnitus.  At the May 2015 hearing before the undersigned, he recalled a specific incident of noise trauma.  Subsequently, on June 2015 private audiological examination, he described the same event.  Service department responses confirm that he served in Vietnam, and there is nothing in the record which contradicts his testimony.  The Board finds no reason to question the veracity of his lay testimony regarding his exposure to hazardous noise in service or the onset and continuity of his tinnitus.  Furthermore, the Board notes that such statements are also supported by a private audiological opinion which found his bilateral tinnitus "more likely than not a result of acoustic trauma suffered with exposure to intense noise levels while in the U.S. Army."  While the Board acknowledges the February 2010 VA examiner's negative opinion in the record, such opinion relies solely on the silence of STRs regarding tinnitus, which plainly ignores the fact that the Veteran's lay testimony is competent evidence of onset and continuity of a disability such as tinnitus.  Therefore, that opinion is inadequate for rating purposes.  The Board finds the evidence reasonably supportss that the Veteran's tinnitus began in service and has persisted since.  Accordingly, service connection for such disability is warranted.


ORDER

The appeal seeking service connection for bilateral hearing loss and tinnitus is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


